Mercure, J.
Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to CPLR 506 [b] [1]) to, inter alia, vacate an order of respondent Schenectady County Judge appointing a special District Attorney in a criminal action pending against petitioner.
In this CPLR article 78 proceeding in the nature of prohibition, petitioner challenges respondent Schenectady County Judge’s August 7, 1990 appointment of a special District Attorney to prosecute criminal charges pending against him in County Court. Specifically, petitioner alleges a lack of compliance with 22 NYCRR 200.15, which requires that the Chief Administrator of the Courts, in consultation and agreement with the Presiding Justice of the appropriate Appellate Division, designate a superior court Judge to consider an application for appointment of a special District Attorney. The contention is meritless. By administrative order dated December 18, 1989, the Chief Administrator of the Courts and the Presiding Justice of the Appellate Division, Third Department, designated the County Judge to hear applications for the appointment of special District Attorneys in Schenectady County during 1990. Therefore, there has been compliance with the rule. Petitioner’s other arguments have been considered and found to be without merit.
Weiss, P. J., Mikoll and Crew III, JJ., concur. Adjudged that the petition dismissed, without costs.